DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 

Response to Amendment
The amendment filed on 05/13/2021 has been entered:
Claim 1 – 5, 7 – 9, 12 – 23, 25 – 27, 30, 32 – 43, 45, 46 and 83 – 87 remain pending in the application;
Claim 1 and 33 are amended;
Claim 82 is cancelled;
Claim 83 – 87 are added as new.

Applicant’s amendments to claims overcome each and every 112 claim rejections set forth in the Final Office Action mailed on 12/30/2020. The corresponding 112 claim rejections are withdrawn.
However, applicant’s amendments to claims introduce new grounds of claim objection and 112 claim rejection.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the optical relay comprises an array of fibres”, “wherein the optical relay is configured to receive as an input a time-varying spatial pattern of excitation light at a proximal end of the probe illuminating sequential lines of the fibres of the array”, and submitted on p.12 – 14 that “By illuminating sequential lines of fibres, a series of images can be obtained that correspond to a series of two-dimensional imaging planes. The series of imaging planes have a clearer geometrical relationship to the geometry of the probe because they are formed by illuminating sequential lines of fibres of the array”; “The teachings of Aharoni fail to cure the deficiencies of Zhou. That is, Aharoni also fails to teach illuminating sequential lines of fibres of an array of fibres, 
First of all, applicant’s arguments regarding the two-dimensional set up of the light pattern and fiber array geometry are not positively recited in the claim which does not have any patentability weight in the examination. Claim 1 recites “an array of fibres” which does not further define the array is composed by columns and lines. Illuminating a linear array of fiber is also one interpretation of “illuminating sequential lines” of the array.
Second, Zhou does explicitly teach an array of fibers 112 and the laser is scanned the array in a sequential manner (see Zhou; [0049]; Fig.11).
Thus, applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Overall, applicant’s remarks on p.11 – 14 have been fully considered but they are not persuasive and the amendments render argument moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Objections
Claim 86 is objected to because of the following informalities:  
Claim 86 line 2 – 3, limitation “which is parallel to ta primary outward direction of propagation” should read “which is parallel to the primary outward direction of propagation”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 87 recites limitation “wherein the array is a rectangular array” which is already recited in claim 83 line 5 as “a rectangular array of fibres”. There is no more other limitations recited in claim 87.
.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1, 7, 12 – 18, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2008/0108867 A1; published on 05/08/2008), and in view of Aharoni et al. (US 2011/0251490 A1; published on 10/13/2011) (hereinafter "Aharoni").

Regarding claim 1, Zhou (in the embodiment of Fig. 10 – 12) teaches a probe for ultrasound imaging of tissue ("… the invention provides, in one aspect, devices {i.e., catheters and guidewires} for ultrasonic imaging and …" [0018]; Fig.10 – 12), the probe comprising:
an optical relay ("The photoacoustic fibers 112 … an outer wall 122 and encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; Fig.11, 12) having an optically absorbing coating at a distal end of the probe ("Near the outer wall 122 is a photoacoustic layer 126. The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser ..." [0050]) for generating ultrasound from excitation light via a photoacoustic effect ("The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 ..." [0050]), wherein the generated ultrasound propagates as an ultrasound beam into the tissue 
an ultrasound receiver separate from the optical relay ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 which is in proximity to that photoacoustic fiber 112." [0050]; see Fig.12);
wherein the optical relay is configured to receive as an input a time-varying spatial pattern of excitation light at a proximal end of the probe illuminating sequential lines of the fibres of the array ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]; see Fig.11 which is the proximal end interface) and to transmit the excitation light to the distal end of the probe to illuminate the optically absorbing coating in accordance with the time-varying spatial pattern ("The optical fiber array 112 {called photoacoustic fibers} receive and carry a second laser … for the purpose of ultrasound excitation at the distal tip of catheter 100. The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]), thereby generating ultrasound from the excitation light via the photoacoustic effect ("Laser pulses emerging from the side a photoacoustic fiber 112 is significantly absorbed by the photoacoustic layer 126. The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 ..." [0050]) to propagate and scan the ultrasound beam into the tissue ("… that penetrates into the surrounding fluid and/or tissue." [0050]), wherein the 
wherein the ultrasound receiver is configured to receive reflections of the ultrasound from tissue ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 …" [0050]).
Zhou fails to explicitly teach wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.
However, in the same field of endeavor, Aharoni teaches wherein the spatial pattern that is applied to the optical relay is varied in time (“The combination of source parameters including … and rise-time of the generating radiation pulse or pulses …” [0128]; “Each fiber may be activated individually. Alternatively or additionally, the fibers are activated in concert, for example as a phased-array.” [0187]) to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation (“… controls the characteristics of the ensuing ultrasonic waveforms. It is thereby possible, by judicious choice of the above parameters to control the directionality and direction, the frequency content, the overall envelope and the intensity of the generated signal, by design and/or by selective manipulation of various illumination parameters.” [0128]; defined by the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 7, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the ultrasound receiver is an electrical ultrasound transducer that comprises polyvinylidene difluoride (PVDF) ("these ultrasonic sensors can be implemented in a variety of different ways, including using ... polyvinylidene fluoride (PVDF) membranes …" [0049]).

Regarding claim 12, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the optically absorbing coating comprises an elastomer with an integrated optical absorber ("The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser and has a large thermal expansion coefficient. One example of such material is an elastomer such as PDMS mixed with an appropriate amount of carbon black powder." [0050]; carbon black powder is an optical absorber according to its physical property).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end as taught in the embodiment of FIg.10 - 12 with the implementation of dichroic optical coating layer to deflect the excitation light with certain angle as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0047]).

Regarding claim 14, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.7 and 8) in view of Aharoni teaches all claim limitation, as applied in claim 13, and Zhou in the embodiment of Fig.7 and 8 further teaches wherein the spatial transformation includes an angular deflection of excitation light away from the longitudinal axis of the ultrasound probe ("A dichroic optical coating layer 44 is deposited at the wedged surface of glass rod 70, such that … whereas light 42 at the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end as taught in the embodiment of FIg.10 - 12 with the implementation of dichroic optical coating layer to deflect the excitation light with certain angle as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0047]).

Regarding claim 15, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.7 and 8) in view of Aharoni teaches all claim limitation, as applied in claim 14, and Zhou in the embodiment of Fig.7 and 8 further teaches wherein the optically absorbing coating is substantially parallel to the longitudinal axis of the ultrasound probe ("... reaches the photoacoustic layer 34 ..." [0047]; see FIg.7, the laer 34 is parallel to the longitudinal axis of the probe).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end as taught in the embodiment of FIg.10 - 12 with the implementation of dichroic optical coating layer to deflect the excitation light with certain angle as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0047]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment of Fig.3. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0045]).

Regarding claim 17, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.3) in view of Aharoni teaches all claim limitation, as applied in claim 16, and Zhou in another embodiment of Fig.6 further teaches in which said curvature is concave in one dimension to provide an ultrasound focus for the ultrasound beam ("Based on the same principal, another alternative is to make the photoacoustic emission area slightly concave so that the photoacoustic wave propagates into surrounding fluid and/or tissue with minimal divergence." [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment of Fig.6. Doing so would make it possible that "the photoacoustic wave propagates into surrounding fluid and/or tissue with minimal divergence" (see [0046]).

Regarding claim 18, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.3) in view of Aharoni teaches all claim limitation, as applied in claim 16, and Zhou in another embodiment of Fig.3 further teaches in which said curvature is convex to diverge the ultrasound beam ("The glass rods are enclosed by a photoacoustic layer 34 and a protective layer 38." [0044]; see the cross section of layer 34 in Fig.3, the geometric property of layer 34 determines its diverging function).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment of Fig.3. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0045]).

Regarding claim 26, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the optical relay comprises an optical fibre bundle ("The photoacoustic fibers 112 are also dispersed and positioned around the guidewire lumen 108 so that they have approximately equal angular separation from each other." [0050]; see Fig.12, all fibers are in the bundle format).

Regarding claim 27, Zhou (in the embodiment of Fig.10 – 12) in view of Aharoni teaches all claim limitations, as applied in claim 26, and in another embodiment of Fig.2B, Zhou further teaches wherein the optical fibre bundle is coherent, so that the relative spatial positioning of individual fibres within the optical fibre bundle is the same subgroup 22 are shaded in FIGS. 2A and 2B for the purpose of visual clarity." [0043]; see Fig.2A as proximal end and Fig.2B as distal end, in the subgroup fiber bundle 22, each fibers are positioned the same distance).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the optical fiber bundle as taught in the embodiment of Fig.10 - 12 with the fiber bundle as taught in the embodiment of Fig.2. Doing so would make it possible to "provide(s) laser energy into a fiber subgroup and directed to the catheter's distal tip for ultrasonic wave excitation" (see [0043]).

Regarding claim 30, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 26, and Aharoni further teaches wherein the individual fibres within the bundle are arranged substantially in a line at the distal end ("… probe 800 comprises a plurality of fibers 802 each with an acoustically active tip 804." [0187]; "The fibers are typically oriented in a linear array, laid side-by side …" [0188]; see Fig.8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).


Claim 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni, as applied in claim 1, and further in view of Kuzmenko et al. (US 5,311,485; published on 05/10/1994) (hereinafter "Kuzmenko").

Regarding claim 2, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the ultrasound receiver includes an optical light guide, separate from said optical relay ("… these ultrasonic sensors can be implemented in a variety of different ways, including … by fiber optical interferometers. A fiber optic ultrasonic sensor has the advantage of being relatively small …" [0049]; the fiber is an optical guide by definition, and the fiber is separated from the 112 as shown in Fig.11 and 12), and further includes an ultrasound-sensitive optical element at the distal end of the probe ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 …" [0050]; sensitive element is an inherent component for a detector), wherein the ultrasound-sensitive optical element is configured to receive ultrasound reflections from tissue during the scanning of the ultrasound beam generated by the optically absorbing coating ("The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 that penetrates into the surrounding fluid and/or tissue. An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 which is in proximity to that photoacoustic fiber 112." [0050]).
Zhou in view of Aharoni fails to explicitly teach the ultrasound-sensitive optical element having a reflectivity that is modulated by ultrasound impinging on said optical element; and wherein the optical light guide is configured to convey interrogation light 
However, in the same field of endeavor, Kuzmenko teaches wherein the ultrasound receiver includes an optical light guide ("A single mode optical fiber 17 extends through a passage …" Col.2, Ln.61 - Col.3, Ln.38; Fig.1), and further includes an ultrasound-sensitive ("... an acoustic wave is incident on bladder 13 it causes a pressure variation ... modulating the reflectivity of the interferometer 21 ..." Col.2, Ln.61 - Col.3, Ln.38) optical element ("... to define a Fabry-Perot interferometer generally indicated at 21." Col.2, Ln.61 - Col.3, Ln.38) at the distal end of the probe ("… having a end sections 11 and 11' with end section 11 including an inwardly protruding or countersink section 12 defining a cavity therein, with a flexible bladder 13 …" Col.2, Ln.61 - Col.3, Ln.38), and wherein the optical light guide is configured to convey interrogation light onto the optical element ("… whereby, when light is transmitted down the optical fiber 17 …" Col.2, Ln.61 - Col.3, Ln.38) and to convey reflected light back from the optical element ("… a light signal is reflected by the interferometer 21 … The reflected light signal passed through optical fiber 17 to assembly 22 …" Col.2, Ln.61 - Col.3, Ln.38), said reflected light being modulated in accordance said ultrasound reflections from tissue ("… when an acoustic wave is incident on bladder 13 it causes a pressure variation … modulating the reflectivity of the interferometer 21, which results in the reflected light signal in optical fiber 17 to be amplitude modulated by the incident acoustic wave." Col.2, Ln.61 - Col.3, Ln.38).


Regarding claim 3, Zhou in view of Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 2, and Kuzmenko further teaches wherein the ultrasound-sensitive optical element is a Fabry-Pérot cavity ("… such that the inner or cleaved end 20 of optical fiber 17 is located in a spaced relation to membrane 15 to define a Fabry-Perot interferometer generally indicated at 21." Col.2, Ln.61 - Col.3, Ln.38) which has two reflective coatings ("… by depositing reflective coatings on the tip of the fiber and on the membrane." Col.2, Ln.61 - Col.3, Ln.38).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as ultrasonic sensor as taught by Zhou with the fiber optical interferometer hydrophone as taught by Kuzmenko. Doing so would make it possible to "provide a very small fiber optic hydrophone" (see Kuzmenko; Col.1, Ln.62 - 63).

Regarding claim 5, Zhou in view of Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 3, and Kuzmenko further teaches wherein a distal one of the two reflective coatings in the Fabry-Pérot cavity is convex ("… an outwardly protruding portion or neck 35 having an opening 35', across which is secured a flexible membrane 36 ..." Col.4, Ln.56 - Col.5, Ln.17; Fig.2).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as ultrasonic sensor as taught by Zhou with the fiber optical interferometer hydrophone as taught by Kuzmenko. Doing so would make it possible to "provide a very small fiber optic hydrophone" (see Kuzmenko; Col.1, Ln.62 - 63).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni and Kuzmenko, as applied in claim 3, and further in view of Akkaya et al. (US 2013/0340232 A1; published on 12/26/2013) (hereinafter "Akkaya").

Regarding claim 4, Zhou in view of Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 3, except wherein the two reflective coatings in the Fabry-Pérot cavity are dielectric.
However, in the same field of endeavor, Akkaya teaches wherein the two reflective coatings in the Fabry-Pérot cavity are dielectric ("… the reflective element 22 comprises a dielectric mirror {e.g., multilayer structure comprising a plurality of transparent dielectric layers with selected thicknesses and refractive indices to provide a predetermined reflectivity}." [0072]; "... the reflective element 32 of the optical fiber 30 comprises a dielectric mirror at or on the first end of the optical fiber 30 comprising a plurality of dielectric material layers." [0077]).
.


Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni, as applied in claim 1, and further in view of Tom et al. (US 2003/0130657 A1; published on 07/10/2003) (hereinafter "Tom").

Regarding claim 8, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the optically absorbing coating is located at the surface proximate to the ultrasound receiver ("The catheter has … encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; see Fig.12, the photoacoustic layer is located at the surface proximal to sensor).
Zhou in view of Aharoni fails to explicitly teach wherein there is at least one ultrasound attenuating component positioned between the ultrasound receiver and the optically absorbing coating, wherein the ultrasound attenuating component acts to reduce the amplitude of ultrasound waves that propagate directly from the optically absorbing coating to the ultrasound receiver.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter and fibers layout as taught by Zhou with the hypotube as taught by Tom. Doing so would make it possible "to absorb ultrasonic signals' which is unwanted (see Tom; [0114]).

Regarding claim 9, Zhou in view of Aharoni and Tom teaches all claim limitations, as applied in claim 8, and Tom further teaches wherein the ultrasound attenuating component is a metal hypotube ("… a metal conductor such as a metal hypotube 351. A backing layer 355 of epoxy may be present within the hypotube 351 to absorb ultrasonic signals ..." [0114]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter and fibers layout as taught .


Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni, as applied in claim 1, and further in view of Visuri et al. (US 2002/0058890 A1; published on 05/16/2002) (hereinafter "Visuri").

Regarding claim 19, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, except an acoustic lens positioned distal to the optically absorbing coating to provide an ultrasound focus.
However, in the same field of endeavor, Visuri teaches an acoustic lens positioned distal to the optically absorbing coating ("… with the transducer tip 12 including an absorber 14 and an acoustic lens 15 …" [0025]; Fig.1) to provide an ultrasound focus ("… which focuses shock waves onto a focal point 16." [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end of the catheter as taught by Zhou with the transducer tip mounted on the absorber layer as taught by Visuri. Doing so would make it possible "to generate various types of acoustic waves" (see Visuri; [0035]).


However, in the same field of endeavor, Visuri teaches at least one ultrasonically reflective element to deflect generated ultrasound ("In FIG. 5, the end of tip 40 is of a tapered configuration having a member 46 mounted thereto whereby the reflected wave 47 is an inverted {tensile} wave." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end of the catheter as taught by Zhou with the transducer tip mounted on the absorber layer as taught by Visuri. Doing so would make it possible "to generate various types of acoustic waves" (see Visuri; [0035]).


Claim 21 – 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni, as applied in claim 1, and further in view of Ashkenazi et al. (US 2013/0096413 A1; published on 04/18/2013) (hereinafter "Ashkenazi").

Regarding claim 21, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the optical absorbing coating is wavelength-selective, and is absorbing at the wavelength of said excitation light ("The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser …" [0050]).

However, in the same field of endeavor, Ashkenazi teaches wherein the optical absorbing coating is wavelength-selective ("… coated with high optical absorption thermoelastic material layer 2 {hereinafter 'PI layer 2'} …" [0022]), and is absorbing at the wavelength of said excitation light ("PI layer 2 acts as a transmitter that absorbs light at specific wavelengths in order to generate an acoustic tone." [0022]), but is transmissive at a second wavelength to allow a light of the second wavelength from the optical relay to pass into the tissue ("PI layer 2 is transparent to other wavelengths, such that light can propagate through PI layer 2 …" [0022]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon structures so as to provide an all-optical transmit/receive ultrasound sensor" (see Ashkenazi; [0005]).

Regarding claim 22, Zhou in view of Aharoni and Ashkenazi teaches all claim limitations, as applied in claim 21, and Ashkenazi further teaches wherein light of the second wavelength ("The third light source may provide light at a third wavelength, within the transmission range of PI layer 2, used for other optical imaging methods." [0031]) is used for generating ultrasound in tissue using the photoacoustic effect ("… an 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon structures so as to provide an all-optical transmit/receive ultrasound sensor" (see Ashkenazi; [0005]).

Regarding claim 23, Zhou in view of Aharoni and Ashkenazi teaches all claim limitations, as applied in claim 21, and Ashkenazi further teaches wherein light of the second wavelength ("The third light source may provide light at a third wavelength, within the transmission range of PI layer 2, used for other optical imaging methods." [0031]) is used for generating fluorescence in tissue ("… an optical ultrasound transducer as exampled in one of FIGS. 1-5 may be used with … fluorescence imaging …" [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by 

Regarding claim 25, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-sensitive optical element is wavelength-selective, so as to be reflective at the wavelength of said interrogation light, but transmissive at a second wavelength to allow a light of the second wavelength from the optical light guide to pass into the tissue.
However, in the same field of endeavor, Ashkenazi teaches wherein the ultrasound-sensitive optical element is wavelength-selective, so as to be reflective at the wavelength of said interrogation light ("The etalon structure of layers 3 a, 4, 3 b allows a specific wavelength or a specific wavelength range to penetrate into the space between the mirrors and resonate back." [0023]), but transmissive at a second wavelength ("layer 3 a is transparent to UV such that the UV pulse is transmitted into …" [0025]) to allow a light of the second wavelength from the optical light guide to pass into the tissue (this limitation recites functional language and is intended use of the element, which does not have weight on the patentability).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon .


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni, as applied in claim 1, and further in view of Iwai et al. (EP 0247746 A1; published on 12/02/1987) (hereinafter "Iwai").

Regarding claim 32, Zhou in view of Aharoni teaches all claim limitations, as applied in claim 1, except at least one channel for communicating fluid from a point of injection at the proximal end to a region surrounding the distal end.
However, in the same field of endeavor, Iwai teaches at least one channel for communicating fluid from a point of injection at the proximal end ("Then, a predetermined liquid 4 is injected through the injection portion 2b of the liquid injection tube 2 so as to fill the insides of the fitting portion 2a and the catheter tube 1." Col.3, Ln.48 - 51; Fig.1) to a region surrounding the distal end ("Further the catheter also provides a liquid carrying passage to enable a therapeutic liquid to be introduced and removed to enable debris to be removed." Col.2, Ln.13 - 33; the therapeutic property indicates the interaction of liquid with tissue, which means the liquid is delivered to the region surrounding the distal end).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter as taught by Zhou with the liquid carrying catheter as taught by Iwai. Doing so would make it possible that "that the .


Claim 33, 35 – 38, 40 – 43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni and Yeh et al. (US 2010/0113929 A1; published on 05/06/2010) (hereinafter "Yeh").

Note: claim 33 is a proper multiple dependent claim. For the purpose of examination, claim 33 is constructed as dependent on claim 1 for the following prior rejection.

Regarding claim 33, Zhou (in the embodiment of Fig.10 – 12) in view of Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches an ultrasound system ("… another embodiment of the catheter of the invention … these ultrasonic sensors …" [0049]) comprising:
the ultrasound probe of any preceding claim (see previous rejection with respect to any preceding claim);
means for generating the excitation light ("… a second laser, such as a 523 nanometer Q-switched pulse laser …" [0049]) having said time-varying spatial pattern ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]) so as to generate said scanning ultrasound ("Laser pulses emerging from 
In another embodiment of Fig.9, Zhou further teaches functions for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image ("… that the time-domain ultrasonic echo signal from the surrounding tissue can be processed and combined to form an ultrasonic image." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensors as taught in the embodiment of Fig.10 - 12 with the ultrasonic sensors as taught in the embodiment of Fig.9. Doing so would make it that the sensors are "used for imaging purposes" (see [0048]).
Zhou in view of Aharoni fails to explicitly teach means for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image.
However, in the same field of endeavor, Yeh teaches means for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image ("The electronic device 130, e.g. personal computer {PC} which includes a processor {not shown} … processing the received echoes, reconstructing the image …" [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation as taught by Zhou with superimposed image as taught by Yeh. Doing so would make it possible to provide "an importance basis for judgement" (see Yeh; [0043]).



Regarding claim 36, Zhou in view of Aharoni Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue ("… and generates an ultrasonic pressure wave 128 …" [0050]; see wave direction 128 in Fig.12) and the scanning involves rotating the ultrasound beam about the primary direction of propagation direction ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the fiber 112 is sequentially scanned, the direction of wave 128 is rotated according to corresponding fiber 112 in different locations).

Regarding claim 37, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the ultrasound probe is configured to direct the ultrasound beam 

Regarding claim 38, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the ultrasound beam has a cross-section which is perpendicular to the primary direction of propagation of the ultrasound beam, the cross-section being elongated along a first direction which lies within the image plane ("FIG. 15 further illustrates the view at cross-section D of the catheter distal tip shown in FIG. 12." [0054]; "… distal tip of a photoacoustic fiber 112 can be modified to allow laser light to exit from the side." [0052]; see Fig.15, the photoacoustic layer has an elongated axis which is perpendicular to beam direction, this geometry of photoacoustic layer results with a cross-section of beam perpendicular to beam propagation direction).

Regarding claim 40, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the time-varying spatial pattern is controlled to provide the 2-dimensional image for different regions of the tissue ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the fiber 112 is sequentially scanned, the direction of wave 128 is 

Regarding claim 41, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light generates an ultrasound signal at locations in accordance with the spatial pattern to form said ultrasound beam ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the fiber 112 is sequentially scanned, the direction of wave 128 is changed according to corresponding fiber 112 in different locations).
In addition, Aharoni further teaches wherein the ultrasound signal at a given location comprises: a pulse; a sequence of pulses; or a set of modulations ("Thus, the location of ultrasound emission is dependent on the wavelength used … Alternatively or additionally, multiple wavelengths are used simultaneously, possibly at different pulse rates and/or relative phases. Thus, a plurality of ultrasound sources can be created at desired relative phases and pulse rates ..." [0149]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 43, Zhou in view Aharoni and Yeh teaches all claim limitations, as applied in claim 41, and Aharoni further teaches wherein the means for generating the excitation light is configured to generate a sequence of pulses or modulations ("Alternatively or additionally, multiple wavelengths are used simultaneously, possibly at different pulse rates and/or relative phases." [0149]), in which there are at least two different time delays between said pulses or modulations ("… at different pulse rates and/or relative phases." [0149]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou 

Regarding claim 45, Zhou in view Aharoni and Yeh teaches all claim limitations, as applied in claim 43, and Aharoni further teaches wherein the means for processing the received ultrasound signal is configured to obtain quantities related to changes in phase of specific time intervals in order to obtain Doppler measurements ("Thus, system 500 … can be used for one or more of the following applications … and imaging {for example using A-mode and/or Doppler} …" [0173]; by definition, Doppler imaging is based on changes in phase).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 46, Zhou in view Aharoni and Yeh teaches all claim limitations, as applied in claim 45, and Yeh further teaches wherein the Doppler measurements are superimposed on the ultrasound image ("… a color Doppler image of a flow phantom is made and the distribution of flow velocity is superimposed to B-mode image …" [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation as taught by .


Claim 34, 39,  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Aharoni and Yeh, as applied in claim 33, and further in view of Ashkenazi.

Regarding claim 34, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue ("… and generates an ultrasonic pressure wave 128 …" [0050]; see wave direction 128 in Fig.12).
Zhou in view of Aharoni and Yeh fails to explicitly teach the scanning involves translating the ultrasound beam in a direction which is perpendicular to the primary direction of propagation.
However, in the same field of endeavor, Ashkenazi teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue (see Fig. 4, the wire direction is the ultrasound wave direction) and the scanning involves translating the ultrasound beam in a direction which is perpendicular to the primary direction of propagation ("The optical assembly can then be translated perpendicular to the wire's axis in order to create a 1-D synthetic imaging aperture." 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning function as taught by Zhou with the scanning function as taught by Ashkenazi. Doing so would make it possible to provide "a forward-viewing IVUS imager for evaluating Chronic Total Occlusion" (see Ashkenazi; [0044]).

Regarding claim 39, Zhou in view of Aharoni and Yeh teaches all claim limitations, as applied in claim 37, except wherein the ultrasound image is a 2-dimensional image, where a first dimension corresponds to depth into the tissue from the ultrasound probe and the second dimension is formed by the scanning of the ultrasound beam.
However, in the same field of endeavor, Ashkenazi teaches wherein the ultrasound image is a 2-dimensional image ("With the incorporation of fiber optics and 2-D beam scanning, …" [0034]; "… may be incorporated into a forward-viewing IVUS imager …" [0044]; see Fig.11B 2-D image), where a first dimension corresponds to depth into the tissue from the ultrasound probe (See Fig.11B, the depth axis) and the second dimension is formed by the scanning of the ultrasound beam (See Fig.11B, the Scan Dimension).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning function as taught by Zhou with the scanning function as taught by Ashkenazi. Doing so would make it .


Claim 83 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Kanayama et al. (US 2011/0066023 A1; published on 03/17/2011) (hereinafter “Kanayama”) and Aharoni.

Regarding claim 83, Zhou teaches a probe for ultrasound imaging of tissue ("… the invention provides, in one aspect, devices {i.e., catheters and guidewires} for ultrasonic imaging and …" [0018]; Fig.10 – 12), the probe comprising:
an optical relay ("The photoacoustic fibers 112 … an outer wall 122 and encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; Fig.11, 12) having an optically absorbing coating at a distal end of the probe ("Near the outer wall 122 is a photoacoustic layer 126. The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser ..." [0050]) for generating ultrasound from excitation light via a photoacoustic effect ("The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 ..." [0050]), wherein the generated ultrasound propagates as an ultrasound beam into the tissue ("… and generates an ultrasonic pressure wave 128 that penetrates into the surrounding fluid and/or tissue." [0050]), and wherein the optical relay comprises an array of fibres (“… can be scanned to enter the fiber in the array 112 …” [0049]); and

wherein the optical relay is configured to receive as an input a time-varying spatial pattern of excitation light at a proximal end of the probe illuminating a corresponding spatial pattern of the fibres of the array ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]; see Fig.11 which is the proximal end interface) and to transmit the excitation light to the distal end of the probe to illuminate the optically absorbing coating in accordance with the time-varying spatial pattern ("The optical fiber array 112 {called photoacoustic fibers} receive and carry a second laser … for the purpose of ultrasound excitation at the distal tip of catheter 100. The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]), thereby generating ultrasound from the excitation light via the photoacoustic effect ("Laser pulses emerging from the side a photoacoustic fiber 112 is significantly absorbed by the photoacoustic layer 126. The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 ..." [0050]) to propagate and scan the ultrasound beam into the tissue ("… that penetrates into the surrounding fluid and/or tissue." [0050]), wherein the spatial pattern that is applied to the optical relay is varied in time (“The ultrasound excitation laser can be scanned to enter the fiber in the 
wherein the ultrasound receiver is configured to receive reflections of the ultrasound from tissue ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 …" [0050]).
Zhou fails to explicitly teach wherein the optical relay comprises a rectangular array of fibres comprising rows and columns; and wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.
However, in the same field of endeavor, Kanayama teaches wherein the optical relay comprises a rectangular array of fibres comprising rows and columns (“… the waveguide unit 14 is comprised of a plurality of optical fibers 71.” [0058]; see Fig.3, 4; “… by forming the irradiation unit 15 from a plurality of optical fibers 72 each having a short axial length” [0122]; see Fig.18).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the optical fiber array as taught by Zhou with the optical fiber array as taught by Kanayama. Doing so would make it possible for “realizing the photoacoustic scanning operation” (see Kanayama; [0122]). 
Zhou in view of Kanayama fails to explicitly teach wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

.


Claim 84 – 86 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Kanayama and Aharoni, as applied in claim 83, and further in view of Peng (US 5,663,550; published on 09/02/1997).

Regarding claim 84, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises a circular annulus which is expanded outwards in radius.
However, in the same filed of endeavor (in the art of optical scanning), Peng teaches an optical scanner to generate a time-varying spatial pattern comprises a circular annulus which is expanded outwards in radius (“When the rotation speed is very high, as compared with that for oscillation, the multiple-circular scanning pattern will be produced. As shown in FIG. 2d, when a single circle from a to b is completed during a full rotation of the mirror, these two points are shifted from each other.” Col.5, Ln.36 – 43; see Fig.2d).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).

Regarding claim 85, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises a linear translational scan of an elongated beam.
However, in the same filed of endeavor (in the art of optical scanning), Peng teaches an optical scanner to generate the time-varying spatial pattern comprises a linear translational scan (“The scanning pattern is formed by a number of line segments, corresponding to the facets.” Col.4, Ln.28 – 34; there is no rotation of the scanning fan, then the scanning is in translation manner) of an elongated beam (“… will forms a scanning fan, F …” Col.4, Ln.19 – 27).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).

Regarding claim 86, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises rotating an elongated beam about an axis of rotation which is parallel to ta primary outward direction of propagation.
However, in the same filed of endeavor (in the art of optical scanning), Peng teaches an optical scanner to generate the time-varying spatial pattern comprises rotating an elongated beam about an axis of rotation which is parallel to ta primary outward direction of propagation (“FIG. 2a shows the scanning geometry, in which a 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793